Citation Nr: 0123581	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for panic disorder.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The appellant served on active military duty from April 1972 
to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO), 
which granted service connection for panic disorder.  A 100 
percent evaluation was assigned for this disability effective 
from August 18, 1995.  A notice of disagreement relative to 
the effective date of the award of service connection was 
filed in April 1998.  A statement of the case was thereafter 
issued in May 1998.  The appellant perfected an appeal in 
this matter in June 1998.  He was afforded a personal hearing 
before the undersigned Member of the Board sitting at the RO 
in June 1999.

In September 1999 the Board issued a decision denying 
entitlement to an earlier effective date for service 
connection for panic disorder.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a decision of March 2001 the Court issued a decision 
vacating the Board's decision and remanding the issue for 
further adjudication.


REMAND

The record reflects that the appellant filed his original 
claim for VA compensation benefits in April 1974, at that 
time seeking service connection for a right knee condition, 
to include arthritis of the knee.  In correspondence, 
received in July 1974, the appellant requested examination 
and evaluation of his nervous condition.  By rating action, 
dated in August 1974, the RO denied service connection for 
the claimed nervous disorder.  In the context of this 
decision, the RO noted that service records documented that 
the appellant reported pre-service treatment at a private 
medical facility for nervousness.  It was further noted that 
service records, to include the separation examination, were 
negative for diagnosis of or treatment for a nervous 
disorder.  The appellant was advised of this determination in 
August 1974, but did not appeal.

A private medical report was received in March 1976.  The 
report indicated that the appellant had been under treatment 
since April 1971, but noted that he maintained sporadic 
contact with this facility from 1971 to 1974.  The appellant 
was hospitalized for acute schizophrenic break for which he 
was hospitalized at this medical facility in June 1975.  It 
was noted that the appellant was not being seen regularly due 
to his active refusal to present himself for treatment.  
Medical reports relative to this treatment, dated from 
October 1971 to February 1972, were received in September 
1976.

The record discloses that the appellant was scheduled for VA 
examination, but failed to report for the October 1976 
examination.  In November 1976, the RO denied the appellant's 
claim due to the insufficiency of evidence.  A notation in 
the claims folder indicated that a congressional inquiry made 
that month inquired whether a private medical statement might 
be substituted for the examination report.  It was noted that 
such evidence, while considered supportive of the appellant's 
claim, would not be sufficient for adjudication purposes.  A 
subsequent notation in the file reflects that the appellant 
was rescheduled for examination.

In correspondence from the appellant's spouse to a 
congressional representative, dated in November 1976, it was 
noted that the appellant had "filed for veterans benefits in 
November 1975 with the Disabled American Veterans," for a 
nervous condition.  It was noted that the appellant had a 
pre-existing nervous condition and a right knee disorder at 
the time of his entry into service.  A history of clinical 
treatment was also reported.

By letter, dated in December 1976, the RO denied the 
appellant's claims based upon his failure to report for VA 
examination.

The appellant reported for VA neuropsychiatric examination in 
January 1977, and was evaluated with emotional instability, 
chronic, moderately severe.  In a March 1977 rating decision, 
the RO denied service connection for the claimed chronic 
nervous disorder.  This determination was predicated upon the 
RO's finding that the evidence showed preservice treatment, 
but no treatment or diagnosis during service.  It was noted 
that VA examination showed a current diagnostic finding of 
emotional instability, which was a constitutional or 
developmental disorder for which VA compensation was not 
payable.  The appellant was advised of this determination in 
March 1977.

In September 1982, the appellant filed a claim for benefits 
due to psychiatric disability.  It was noted that his initial 
disorder had its onset in 1967 as nervous condition, but had 
since developed into anxiety attack which impaired his 
concentration and rendered him unemployable.  In September 
1982, the RO confirmed its previous denial of service 
connection for a nervous condition.  The appellant was 
advised of this determination, and of his procedural and 
appellate rights, in October 1982.  The appellant did not 
appeal this determination.

In September 1983, the service representative filed an 
informal claim for service connection or nonservice 
connection pension benefits.  It was noted that the appellant 
had "new and material" evidence to present in support of his 
claim.  Thereafter, the appellant forwarded correspondence in 
September 1984, indicating his intent to reopen his claim for 
"pension benefits."  The appellant indicated that he was 
receiving ongoing private medical treatment.  He also noted 
that he was determined to be disabled by the Social Security 
Administration, and that medical records used in conjunction 
with this determination would be forwarded to the RO.  It was 
noted that a vocational rehabilitation report would also be 
provided.

A vocational rehabilitation report was received in September 
1984.  The report, dated in August 1984, indicated that the 
appellant did not meet the eligibility requirements for 
participation in this program due to the severity of his 
emotional problems.  The August 1984 disability determination 
by the Social Security Administration indicated that the 
appellant was found to be disabled due to agoraphobia, 
personality disorder, occasional paranoia, and anxiety.

In May 1985, a congressional inquiry was forwarded to the RO, 
along with a letter from the appellant's spouse. The April 
1985 correspondence from the appellant's spouse generally 
noted that the appellant's symptomatology was disabling, and 
warranted service connection.

Private medical records, dated from June 1975 to May 1984, 
were received in March 1985.  These treatment reports 
document intermittent psychiatric treatment the appellant 
received during this period.  The clinical reports note 
various diagnostic findings of anxiety neurosis, and 
agoraphobia.

In August 1995, a letter written to the Vice President's wife 
by the appellant's spouse was forwarded to the RO for review.  
In this correspondence, dated in August 1995, the appellant's 
spouse generally reiterated previously noted contentions 
regarding the onset and severity of the appellant's 
psychiatric disability.  By letter, dated in September 1995, 
the RO advised the appellant that the August 1995 
correspondence had been referred for review.  

In October 1996, the appellant sought to reopen his claim for 
compensation benefits for a nervous disorder and a right knee 
condition.  By rating action, dated in October 1996, the RO 
denied the appellant's claims, finding that new and material 
evidence sufficient to reopen the claims for service 
connection had not been presented.  With respect to the claim 
for service connection for a nervous disorder, it was noted 
that the evidence submitted did not establish that the 
appellant's current psychiatric condition was related to his 
period of military service.  The appellant was notified of 
this determination by letter, dated in November 1996.

Private medical records, dated from October 1992 to November 
1993, were received in November 1996.  Following review of 
the record, the RO continued its previous denial of service 
connection for a nervous disorder in November 1996.  It was 
the RO's determination that new and material evidence had not 
been presented to reopen the previously denied claim.  
Notification of this decision was forwarded to the appellant 
in December 1996.

Private medical records, dated from April 1971 to December 
1996, were received in December 1996.  The record reflects 
that the appellant and his spouse offered testimonial 
evidence concerning the onset and severity of the claimed 
nervous disorder during a February 1997 hearing.  Generally, 
the appellant stated that he suffered from psychiatric 
symptoms since age 15 years, and had received private medical 
treatment for his condition prior to service.  He reported 
that although he advised service medical personnel of his 
continued symptoms, he was found to be qualified for entry 
into service.  He recalled treatment for continued symptoms 
of depression and panic attacks during service.  The 
appellant and his wife also reported a history of post 
service private and VA treatment.  The hearing transcript was 
accepted as the appellant's notice of disagreement with the 
rating decision issued in November 1996.

Evidence received at the time of the February 1997 hearing 
included private medical records dated from 1992 to 1997, and 
a November 1996 letter from the appellant's spouse to a 
congressional representative.

A February 1997 medical statement from the appellant's 
treating physician at the VA medical facility was received in 
March 1997.  In general, it was noted that the appellant was 
under treatment for chronic psychiatric symptoms, which 
reportedly dated back to his period of military service.

In a July 1997 rating action, the RO issued a determination 
relative to the documentary evidence presented in conjunction 
with the February 1997 hearing.  It was determined that new 
and material evidence sufficient to reopen the claim for 
service connection for a nervous disorder had not been 
submitted.

In an August 1997 decision, the hearing officer affirmed the 
RO's denial of the appellant's claim.  It was determined that 
the evidence presented in support of the claim was cumulative 
of evidence previously associated with the claims folder, and 
that the evidence did not establish that a psychiatric 
disorder was incurred during service.

In September 1997, a congressional inquiry was made regarding 
the appellant's claim.  A letter from the appellant's spouse 
was received, as well as a medical statement.  A September 
1997 statement from the appellant's treating physician at the 
VA medical facility indicated that the appellant continued to 
experience psychiatric symptoms for which he reportedly had 
not received effective treatment during service.

In September 1997, the appellant perfected an appeal relative 
to the issue of whether new and material evidence had been 
presented to reopen the claim for service connection for a 
nervous condition.

In a November 1997 statement from the appellant's service 
representative, it was requested that the appellant's claim 
be amended to generally include entitlement to service 
connection for a mental condition.

The appellant underwent VA examination in December 1997.  The 
medical examination report indicated that a diagnostic 
impression of panic disorder with agoraphobia, obsessive 
compulsive disorder, alcohol abuse in remission, and 
benzodiazepine abuse in remission (Axis I).  The appellant 
was evaluated with psychosocial and environmental stressors, 
as well as unemployment.  A Global Assessment of Functioning 
(GAF) score of 38 was noted.  The examiner noted that the 
appellant demonstrated major impairment in both social and 
occupational functioning.  In his assessment, the examiner 
opined that the appellant's panic disorder and obsessive 
compulsive disorder were present prior to service, but were 
significantly aggravated beyond a normal progression during 
service.  Based upon a review of the recorded medical 
history, it was the examiner's opinion that the psychiatric 
disorders currently observed on evaluation were the same 
disorders as those for which the appellant had been treated 
prior to service.  Based upon this clinical assessment, the 
RO granted service connection for panic disorder, evaluated 
as 100 percent disabling.  The effective date of this award 
was August 18, 1995, the date of the postmark of 
correspondence submitted to the Vice President's wife.  In 
this context, it was noted that earlier rating actions 
relative to this issue had become final.

During a June 1999 hearing, the appellant and his spouse 
offered testimonial evidence concerning the onset and 
severity of the appellant's panic disorder.  In general, it 
was contended that medical evidence which was recently 
determined to establish entitlement to service connection for 
panic disorder was of record at the time of the initial claim 
for compensation benefits in 1974.  It was the appellant's 
belief that an earlier effective date was warranted for the 
award of service connection, because he experienced the onset 
of his psychiatric symptoms in 1965 or 1967, and that these 
symptoms persisted throughout his period of military service.  
The appellant indicated that he was advised to file a claim 
seeking benefits based upon his right knee disability, 
although he continued to experience increasingly severe panic 
attacks.  The appellant and his spouse recalled that a series 
of medical records, demonstrating the severity of and 
relationship between the appellant's psychiatric disorder and 
his period of military service, had been submitted since the 
time of the appellant's discharge.  In addition, it was noted 
that the appellant continuously filed claims seeking 
compensation benefits for his nervous disorder following his 
release from service.

The Board notes that the appellant and his spouse have 
consistently maintained that the medical evidence of record 
adequately demonstrated entitlement to service connection for 
panic disorder on the basis of aggravation of this pre-
existing condition.  Specifically, it is argued that the 
medical evidence of record at the time of the appellant's 
original claim supported such a finding.  

During the pendency of the claim on appeal, 38 U.S.C.A. § 
5103, which concerns VA's duty to assist a claimant with the 
development of facts pertinent to his claim, has been 
substantially revised.  The revised statutes provide that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits.  This assistance includes obtaining identified VA 
and private medical records, VA examinations, and medical 
opinions, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   

A review of the appellant's arguments before the Court 
indicates a primary focus of a claim of clear and 
unmistakeable error (CUE) in the RO's initial rating action 
which denied service connection in August 1974.  Furthermore 
the appellant argues that service medical records remain 
missing and attempts should be made to obtain morning reports 
which would show the veteran was unavailable for duty.  The 
appellant cites the VCAA, indicating that these further 
attempts to obtain evidence fall within the newly revised 
duty to assist provisions of the VCAA.

The CUE issue involves consideration of different legal 
theories and regulations than those utilized in an earlier 
effective date claim.  If the veteran is arguing CUE in the 
August 1974 rating decision, or in subsequent rating actions 
which denied service connection for a nervous disorder, that 
issue would be inextricably intertwined with the issue of an 
earlier effective date for the assignment of service 
connection for panic disorder.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Thus, this matter has to be clarified.

In light of the above, this case is REMANDED for the 
following:

1.  The RO should conduct any additional 
development which is indicated or deemed 
necessary in order to comply with the 
duty to assist as mandated by the VCAA 
and the implementing VA regulations. 

2.  The RO should contact the veteran and 
his representative and ask them to state 
with specificity the claimed error of 
fact or law in the August 1974 rating 
decision, or in subsequent rating actions 
which denied service connection for a 
nervous disorder which is the basis of 
their CUE claim.  It should be noted that 
simply to claim CUE on the basis that 
previous adjudications improperly weighed 
and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993)

3.  The RO should adjudicate the issue of 
CUE.  If the RO determines that there was 
no CUE in the referenced decisions, the 
veteran must be notified of the need to 
file a notice of disagreement if he 
disagrees.

4.  After completion of the above, if the 
veteran's claim for an earlier effective 
date is not satisfied in full, the RO 
should issue a supplemental statement of 
the case, to include any applicable laws 
and regulations not previously included, 
and given the opportunity to respond 
thereto.  See Manlincon v. West, 12 Vet. 
App. 238 (1999). The case should then be 
returned to the Board consistent with 
appellate procedures.  No action is 
required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




